Case: 15-30937       Document: 00513584489         Page: 1     Date Filed: 07/08/2016




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                             United States Court of Appeals
                                                                                      Fifth Circuit

                                     No. 15-30937                                   FILED
                                   Summary Calendar                              July 8, 2016
                                                                               Lyle W. Cayce
                                                                                    Clerk
EARL JOHNSON,

                                                  Plaintiff - Appellant

v.

DARREL VANNOY, WARDEN, LOUISIANA STATE PENITENTIARY,

                                                  Defendant - Appellee


                   Appeal from the United States District Court
                      for the Eastern District of Louisiana
                             USDC No. 2:14-CV-543


Before BARKSDALE, CLEMENT, and ELROD, Circuit Judges.
PER CURIAM: *
       Earl Johnson, Louisiana prisoner # 294324, proceeding pro se, challenges
the district court’s dismissal, as time barred, of his initial 28 U.S.C. § 2254
application in another proceeding, case number 2:12-CV-974. Johnson was
convicted in state court of first-degree murder and sentenced to life
imprisonment. He commenced this second federal-court proceeding with a




       * Pursuant to 5th Cir. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5th Cir.
R. 47.5.4.
    Case: 15-30937    Document: 00513584489    Page: 2   Date Filed: 07/08/2016


                                No. 15-30937

document entitled “writ of mandamus”; the court determined he did not
present a claim for mandamus relief.
      On appeal, Johnson renews his claims the prosecution suppressed
favorable impeachment evidence, asserting the initial police report contained
a statement from a witness who stated Johnson was playing spades at the time
of the crime.   He maintains this evidence presents a convincing claim of
innocence to exempt him from the time-limitations period of 28 U.S.C.
§ 2244(d) (imposing one-year limitation for application for writ of habeas
corpus for person in custody pursuant to state-court judgment).        Johnson
further asserts: trial counsel was ineffective for failing to investigate alibi
witnesses, and he was arrested without a warrant.
      Johnson does not claim he was entitled to mandamus relief under 28
U.S.C. § 1651, or challenge the court’s declining to construe the “writ of
mandamus” as a Rule 60(b) motion in his habeas proceedings. Accordingly, he
has abandoned these issues on appeal. Fed. R. Civ. P. 60(b); see Brinkmann v.
Dallas County Deputy Sheriff Abner, 813 F.2d 744, 748 (5th Cir. 1987).
Therefore, he does not show the court erred in denying his writ of mandamus.
      AFFIRMED.




                                       2